Case 2:15-cv-05346-CJC-E Document 433-27 Filed 10/09/20 Page 1 of 4 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25499




                  Exhibit 1:
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment



        86'& &HQWUDO 'LVWULFW RI &DOLIRUQLD &DVH 1R FY&-&(




                                                                  Evidence Packet P.0438
Case 2:15-cv-05346-CJC-E Document 433-27 Filed 10/09/20 Page 2 of 4 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25500




                                                       Evidence Packet P.0439
Case 2:15-cv-05346-CJC-E Document 433-27 Filed 10/09/20 Page 3 of 4 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25501




                                                       Evidence Packet P.0440
Case 2:15-cv-05346-CJC-E Document 433-27 Filed 10/09/20 Page 4 of 4 Page ID
   REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                #:25502




                                                       Evidence Packet P.0441
